*183MEMORANDUM **
Keith D. Gilbert appeals pro se the district court’s order dismissing with prejudice his 42 U.S.C. § 1983 complaint against District Judge Rothstein, the City of Seattle, and a number of municipal officials. We have jurisdiction pursuant to 28 U.S.C. § 1291. A district court’s decision may be affirmed on any ground finding support in the record, Oscar v. Univ. Students Co-op. Ass’n, 965 F.2d 783, 785 (9th Cir.1992). We review for abuse of discretion the enforcement of a vexatious litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990), and we affirm.
Gilbert’s contention that Judge Roth-stein’s vexatious litigant order violates his right to due process lacks merit because he received adequate notice to oppose the order, and it was “based on adequate justification supported in the record and narrowly tailored to address the abuse perceived.” See De Long, 912 F.2d at 1149. The district court did not abuse its discretion in dismissing Gilbert’s action because he failed to comply with the vexatious litigant order, as his claims were patently frivolous.
Gilbert’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.